This was a bill filed in chancery to set aside an alleged fraudulent voluntary trust deed, given by the husband to a third person, in trust for his wife. The question was, whether Western, who purchased from the wife, according to the conditions and terms of the deed could claim as a bona-fide purchaser, and be protected. Whether he was bound by the knowledge of the deed being voluntary, to have inquired into the situation of the grantor (who was alleged to have been insolvent,) at the time of its execution. (Reported, 1 Barb. Ch. R. 220.)